Appeal by defendant husband from an order of the Supreme Court, Suffolk County, dated May 17, 1967, which, on plaintiff's motion, (1) increased the weekly support payments for both the plaintiff wife and the infant child of the parties which had been provided for in a stipulation settling this separation action, (2) adjudged the husband in contempt for failure to pay counsel fees of $350 as directed by an order dated July 19, 1966 and (3) allowed an additional counsel fee of $200. Order reversed, on the law, without costs, and motion denied, with leave to renew as to the applications to increase the payments for the child’s support, to adjudge defendant in contempt and for additional counsel fees, upon proper papers, including details as to the additional needs of the child. No questions of fact were considered on this appeal. The action having been settled and discontinued pursuant to a stipulation made on the record in open court in the presence of the parties and counsel, *759which stipulation was “so ordered” by the court, there was no action pending within which relief could be granted to the plaintiff wife. The initiation of the subsequent custody proceeding by the husband did not serve to reopen the action so as to empower the court to increase support payments for plaintiff. Beldoek, P. J., Brennan, Rabin, Benjamin and Munder, JJ., concur.